EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Nolan Hubbard on February 10, 2021.

The application has been amended as follows:
Cancel Claims 4, 11 and 12
Amend Claims 1 and 8
Claim 1:	An information processing apparatus, comprising: 
a near-field wireless communication unit, which includes a near-field radio frequency antenna and a high frequency circuit configured to convert signals between high-frequency signals transmitted on the near-field radio frequency antenna and digital signals to be input to, or output from, a central processing unit, and is configured to:
 	at a first time, transmit a first update command for updating a value stored in a terminal device to the terminal device, 
wherein the value indicates an amount of electronic money,
wait a first predetermined time after the first time, 
at a second time after waiting the first predetermined time after the first time when first update command was transmitted, transmit a second update command when 
wait a second predetermined time after the second time, wherein the value stored in the terminal device is a first value before the first update command is transmitted, the value stored in the terminal device is second value after the first update command is transmitted and before the second update command is transmitted, the value stored in the terminal device is a third value after the second update command is transmitted and before the second predetermined time is waited, and the value stored in the terminal device is a fourth value after the second predetermined time is waited, wherein the fourth value is one of a same value as the first, second, and third value, or a different value from at least one of the first, second, and third value; and 
a control unit configured to determine if the value has been changed by comparing the first value retrieved from the terminal device before the first update command transmitted and the fourth value retrieved from the terminal device after the second update command transmitted when no notification is received after the second update command transmitted within the second predetermined time, 
wherein responsive to determining that the fourth value is the same value as the first 2Appln. No. 15/092,038 Response to Office Action of May 8, 2020 value, the control unit generates utilization log data.

Claim 8: 	An information processing method, comprising: 
at a first time, transmitting, by a near-field wireless communication unit in an information processing apparatus, a first update command for updating a value stored in a terminal device to the terminal device, 
wherein the value indicates an amount of electronic money,
wherein the near-field wireless communication unit includes a near-field radio frequency antenna and a high frequency circuit configured to convert signals between high- frequency signals transmitted on the near-field radio frequency antenna and digital signals to be input to, or output from, a central processing unit; 
waiting a first predetermined time after the first time; 
at a second time after waiting the first predetermined time after the first time when first update command was transmitted, transmitting, by the information processing apparatus, a second update command when no notification is received after the first update command transmitted within the first predetermined time; 
waiting a second predetermined time after the second time, wherein the value stored in 3Appln. No. 15/092,038 Response to Office Action of May 8, 2020 the terminal device is a first value before the first update command is transmitted, the value stored in the terminal device is second value after the first update command is transmitted and before the second update command is transmitted, the value stored in the terminal device is a third value after the second update command is transmitted and before the second predetermined time is waited, and the value stored in the terminal device is a fourth value after the second predetermined time is waited, wherein the fourth value is one of a same value as the first, second, and third value, or a different value from at least one of the first, second, and third value; 
determining if the value has been changed by comparing the first value retrieved from the terminal device before the first update command transmitted and the fourth value retrieved from the terminal device after the second update command transmitted 
responsive to determining that the fourth value is the same value as the first value, the control unit generates utilization log data.


Reasons for Allowance
Claims 1-2, 7-9 and 13 are herein Allowable.
The following is an examiner’s statement of reasons for allowance:
As an initial matter, the allowable claims have overcome the previous 35 USC §101 rejection in the recitation of a practical application of data communication. Please see  MPEP §§ 2106.04(d)(1) and 2106.05(a).
 Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of coordinating electronic money value updates and notification for generating log data using at least recited level of complexity.   

The closest prior art reference Kinoshita et al. (US 2002/0116344), while teaching the transmission of electronic money values with timestamps for transmission verification, he is silent to the multiple time interval  electronic money value evaluations as recited.  Takeshima et al. (2001/0029488), discloses a model that iteratively checks for updates money balances by establishing if there is a connection and upon connection, determines if download of updated value is complete, failing to disclose the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210.  The examiner can normally be reached on M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687